695 S.E.2d 761 (2010)
STATE of North Carolina
v.
Jerry Lenell BELK.
No. 530P09.
Supreme Court of North Carolina.
April 14, 2010.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
J. Jarvis Edgerton, IV, for Jerry Lenell Belk.
Prior report: ___ N.C.App. ___, 689 S.E.2d 439.

ORDER
Upon consideration of the petition filed on the 28th of December 2009 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."
Upon consideration of the petition filed by State of NC on the 28th of December 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."